Citation Nr: 1726009	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation for a back disability under 38 U.S.C. § 1151.

2.  Entitlement to compensation for a neck disability under 38 U.S.C. § 1151.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the San Diego, California RO.  In July 2013, December 2014, April 2015, and September 2016, the Board remanded these claims for additional development.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  [The Veteran had also initiated an appeal of a denial of compensation for a right shoulder disability unde  38 U.S.C. § 1151.  His December 2016 VA Form 9 (substantive appeal) expressly limited his appeals to the 2 issues listed on the preceding page.]

In September 2016, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to compensation under 38 U.S.C. § 1151 for disabilities manifested by a loss of balance, an inability to walk or stand, loss of strength, and pain (finding that they were raised by the record in a July 2016 statement).  It does not appear that those issues have yet been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. No additional back pathology was superimposed on the Veteran's pre-existing back disability by his September 2004 to December 2004 VA hospital care; any additional weakness found following that hospitalization was a natural progression of the admitting condition or an expected consequence of treatment provided for that condition; the treatment provided did not involve any fault on the part of VA.

2. No additional neck pathology was superimposed on the Veteran's pre-existing neck disability by his VA September 2004 to December 2004 VA hospital care; any additional weakness found following that hospitalization was a natural progression of the admitting condition or an expected consequence of treatment provided for the condition; the treatment provided did not involve any fault on the part of VA.


CONCLUSIONS OF LAW

1. Regarding the Veteran's VA hospital care from September 2004 to December 2004, the criteria for establishing entitlement to compensation under 38 U.S.C. § 1151 for any additional disability of the back are not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2016).

2. Regarding the Veteran's VA hospital care from September 2004 to December 2004, the criteria for establishing entitlement to compensation under 38 U.S.C. § 1151 for any additional disability of the neck are not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims on appeal.   The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  October 2010 VA correspondence notified the Veteran of the information needed to substantiate and complete the claims, including the type of evidence needed to substantiate a claim under 38 U.S.C. § 1151, as well as notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.
Records of the Veteran's VA hospital care from September 2004 to December 2004 and pertinent records of his earlier and subsequent treatment have been obtained.  The AOJ arranged for VA examination and medical opinions in May 2011 and September 2014.  The Board finds, as will be further discussed below, that cumulatively these are adequate for rating purposes; the opinions offered reflect familiarity with the record, and include rationale that cites to factual data and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2015 hearing, the undersigned identified and explained the issues on appeal.  It was noted that they were inextricably intertwined with a claim for compensation for a shoulder disability under 38 U.S.C.A. § 1151.  That claim was remanded for issuance of a statement of the case (SOC); as noted above, following the issuance of that SOC the Veteran limited his appeal to the two issues listed on page 1. There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria

A veteran who suffers additional disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care to the veteran's condition after such care has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

A claim for compensation for additional disability due to VA hospital care must meet the causation requirements.  To establish causation, the evidence must show that VA's hospital care resulted in additional disability.  Merely showing that a veteran received hospital care and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(1).  Hospital care cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnosed and properly treated the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Private medical records show that the Veteran sought treatment for neck pain in July 1984.  It was noted he was one of five passengers involved in the crash of a small plane the previous month.  He stated that about two or three days after the crash, he noticed a grinding sensation in his neck whenever he turned his head from side to side.  Cervical and thoracic sprains superimposed on pre-existing osteoarthritis were diagnosed.  Later that month, he was seen by another private physician and reported low back pain with some radiation to the left buttock when he was supine.  The physician stated there was evidence for lumbosacral spine sprain clinically, superimposed on preexisting osteoarthritis.  In August 1984, the Veteran reported he sustained low back and neck injuries in the crash.  The pertinent diagnoses were severe musculoligamentous injury involving the cervical spine; ligamentous injury involving the thoracic spine; and ligamentous injury involving the lumbar spine.

On examination by a private psychiatrist in connection with a claim for Social Security Administration (SSA) disability benefits in October 1988, the veteran stated he sustained low back injuries in a 1984 airplane crash.  In January 1989 he told a private orthopedist that sustained low back injuries in 1984; he complained of neck and back pain that began at the time of the crash.  The physician noted there was X-ray evidence of severe degenerative disc disease throughout the cervical and lumbar spine with disc space loss and osteophyte formation.  February 1998 private treatment records show he continued to complain of neck and low back pain.

A December 2000 CT scan of the lumbar showed multilevel lumbar spondylosis.  VA outpatient treatment records show that in May 2001, the Veteran reported a history of low back pain since a 1984 plane crash.  A June 2001 lumbar spine MRI showed multilevel spondylosis and severe degenerative changes at the L1-2 level.  A July 2001 VA treatment record notes he reported he had low back pain since he was involved in a plane crash in 1984.  An October 2001 note notes he reported having chronic neck and back pain since the 1984 crash.  An October 2002 cervical spine MRI showed multilevel cervical spondylosis.  The degenerative changes were noted to have progressed since a June 2001 MRI.  A May 2003 record notes he involved in a motor vehicle accident two days prior, and exacerbated preexisting chronic low back and neck pain.  He reported the pain had become markedly worse in the past year, and that he had gone from ambulating freely to using a cane, to using a wheelchair.  A June 2003 cervical spine MRI showed hypertrophic degenerative joint disease.  In June 2003 he was noted to be walking with a walker.  VA treatment records show he continued to complain of back and neck pain.

Mountain Community Hospital records show the Veteran reported he fell down steps after becoming dizzy.  He complained of back pain and shortness of breath.  He was noted to have a history of chronic neck and back pain.  He had a right shoulder bruise.  A cervical spine CT scan was negative for fracture or dislocation.  There was disc space narrowing and extensive DJD along the cervical spine with foraminal stenosis and spinal stenosis.  Hypoxia and bilateral pneumonia were diagnosed. 

VA hospital records show the Veteran was transferred from Mountain Community Hospital to the Loma Linda, California VA hospital on September 7, 2004 and was hypoxic upon intake.   He appeared to become more stable with time.  A chest X-ray showed extensive infiltrates in the lungs, and bilateral pneumonia, hyperkalemia, diabetes mellitus, hypertension, and bipolar disorder were diagnosed.  After additional testing was performed, his condition was listed as seriously ill, and his prognosis was indeterminate.  On September 8, he was place on a ventilator.  He developed acute respiratory distress syndrome (ARDS).  He contracted MRSA.  He was weaned off the ventilator beginning in late September 2004.  He was extubated October 7, 2004.  An October 8, 2004 physical rehabilitation note notes the Veteran reported he had been dependent on a wheelchair for the 3 to 4 months prior to his hospitalization.  He did not sit, stand, or ambulate due to extreme weakness.  Deconditioning was subsequently diagnosed.  He was noted to be on an automatic turning air bed.  Occupational therapy was planned for 5 days a week for 30 minutes at a time.  He was also instructed to turn to his sides every two hours.  He was restarted on the ventilator on October 14, 2004 due to an ineffective breathing pattern related to respiratory distress/sepsis.  He was extubated again on October 28, 2004.  He was transferred for geriatric rehabilitation in November 2004.  During an occupational therapy session later in November 2004, he reported neck pain that radiated to his fingertips, present since a 1994 airplane crash.  A December 4, 2004 physical therapy note indicates he complained of back pain and was too weak to stand.  The Veteran was scheduled to be discharged on December 7, 2004 instead of December 14 because he was not making significant progress with the physical therapy.  He and family members felt he was not ready because he was not able to ambulate.  He was discharged December 7.  

A February 2005 telephone encounter report notes the Veteran reported he was having trouble walking and had fallen.  He reported physical therapy items ordered by VA in December had not yet been delivered.  He complained that he was discharged too soon.  

A March 2005 aid and attendance examination report completed by a private physician notes the Veteran reported over the telephone that he spent 24 hours a day in bed.  He was able to turn side to side, but unable to sit or stand for prolonged periods.  

VA treatment records show the Veteran continued to report back and neck pain.

In a November 2009 statement, the Veteran argued his placement in an automatic bed during his VA hospital treatment in September 2004 aggravated his back and neck disabilities.  In a December 2009 statement, he reported he was able to walk when he transferred from Mountain Community Hospital to the VA hospital.  He reported his family pleaded for him to be moved to a regular bed.  

On May 2011 VA examination, the Veteran reported he initially injured his back in service when he fell down a flight of stairs.  He asserted that his VA hospital treatment involved improper care that left him wheelchair bound.  A cervical spine X-ray showed multilevel moderate to severe disc and facet degenerative changes of the cervical spine.  There was narrowing of C3-4 through C6-7 disc spaces.  A thoracic spine X-ray showed multilevel moderate degenerative changes of the thoracic spine with anterior longitudinal ligament calcification.  A lumbosacral spine X-ray showed multilevel moderate to severe degenerative changes with prominent bridging anterior hypertrophic spurs, narrowing of the disc spaces, and calcification of anterior longitudinal ligament of the thoracolumbar junction.  The examiner summarized the Veteran's medical history and the private and VA hospital treatment he received in 2004 and opined the Veteran's paralysis is not caused by or a result of VA medical or surgical treatment received by the Veteran at the VA medical center in Loma Linda, California.  The examiner explained the Veteran was not paralyzed, but had radiculopathy and weakness.  She opined the radiculopathy was at least as likely as not due to the cervical and thoracolumbar spinal conditions sustained in a 1984 airplane crash and osteoarthritis worsening with chronic obesity and poor body mechanics.  She opined the weakness was secondary to lack of exercise and may have [emphasis added] also increased following a long duration of being on a ventilator during his hospital stay.  She noted he had a very serious condition of ARDS that required the use of the ventilator to keep him alive.  She also noted he had weakness that required the use of a walker several years prior to the hospitalization.  She opined his confinement to a wheelchair is voluntary secondary to his weakness.  She also opined that no additional disability shown was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of attending VA personnel, or was the result of an event that could not reasonable have been foreseen or anticipated by a competent and prudent health care provider.  

In a September 2011 statement, the Veteran reported he did not use a wheelchair until December 2004 when he was discharged from the VA hospital.  He asserted he was able to walk prior to the hospitalization and use of the automatic bed.  He also asserted that pain, not a lack of effort, prevented him from fully participating in physical therapy toward the end of his hospitalization.  He also reported his neck disability began in service.  In a separate statement, he asserted his back disability had its onset in service, but was aggravated by the VA hospitalization from September 2004 to December 2004.  He repeated the same in an October 2011 statement and argued the medical records show his neck and back injuries were aggravated during the VA hospitalization.  In a February 2014 statement, he argued he should not have been placed in an automatic bed due to the severity of his back and neck disabilities, as shown by MRIs prior to the hospitalization.  In a March 2014 statement, he asserted he was in the automatic bed for more than a week.     

In a statement received in April 2014, the Veteran's son related that the Veteran's automatic bed had malfunctioned, requiring him and a nurse to keep the Veteran from falling on his side.  He related that they removed the bed because it was not working correctly and caused the Veteran extreme pain.  He stated that he requested that the Veteran be hospitalized longer, but the request was denied, and the Veteran fell transferring from a wheelchair to a car to leave.

On September 2014 VA back examination, degenerative disc disease and lumbar spine DJD were diagnosed.  The examiner opined the Veteran's back disability was less likely as not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonable foreseeable.  The examiner noted the Veteran was hospitalized after he fell and explained the event was not as to anticipate a slip and fall and it is not reasonably foreseeable in any event.  Degenerative disc disease of the cervical spine was also diagnosed.  The examiner opined the Veteran's neck disability was less likely as not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonable foreseeable.  

In a December 2014 statement, the Veteran reported his VA treatment provider, who died, had told him he received inadequate care during his VA hospitalization, including that he received too much morphine and was put into too deep of a coma for too long.

VA treatment records show the Veteran continued to complain of back and neck pain.  In several statements, he continued to assert the VA hospitalization from September 2004 to December 2004 aggravated his back and neck disabilities.  

Analysis 

At the outset, the Board observes that the Veteran seeks compensation under 38 U.S.C.A. § 1151 for both the back and neck disabilities addressed herein, and for other disabilities manifested by loss of balance, and inability to walk or stand, loss of strength, and pain (in claims referred to the AOJ for initial consideration, and not for consideration herein).

It is not in dispute the Veteran had preexisting back and neck disabilities when he was admitted for VA hospital care for pneumonia in September 2004.  He asserts that the hospital care, including specifically the use of a rotating bed, aggravated those disabilities, and involved fault on VA's part.  

As was indicated above, to establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has additional disability caused by VA hospital care and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that he received care and that he had an additional disability does not establish cause.

A May 2011 VA examiner observed that the Veteran has radiculopathy and weakness.  She opined, in essence, that the radiculopathy is a neurological manifestation of the Veteran's cervical and thoracolumbar spinal disabilities sustained in a 1984 airplane crash his worsening osteoarthritis with chronic obesity and poor body mechanics, and not due to VA hospital care.  She opined that weakness was secondary to a lack of exercise, and may have also increased following a lengthy period of the Veteran being on a ventilator during his hospital stay (for treatment of ARDS that required a ventilator to keep him alive).  She further opined that no additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of attending VA personnel, or was an event that could not reasonably have been foreseen by a competent and prudent health care provider.  The opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data and scientific studies, and the Board finds it highly probative evidence in this matter.  Notably, while the examiner indicated that some additional weakness may be due to the extended use of a ventilator during the VA hospitalization, such use was required for the treatment of the severe respiratory condition for which the Veteran was admitted, was a not unexpected consequence of the treatment provided, and did not involve any fault on the part of VA providers.

The Board acknowledges the September 2014 VA examiner's opinion is not as thorough or as clear as the May 2011 opinion, and finds that it merits somewhat less probative value.  Nonetheless, it reflects familiarity with the record and includes rationale is probative value on a partial aspect of the Veteran's claim (i.e., whether any additional back or neck disability resulted from VA care).  The examiner's explanation suggests the Veteran's preexisting neck and back disabilities were aggravated by a fall prior to the hospitalization in question, not by VA hospital care he received from September 2004 to December 2004.  

There is competent (medical opinion) evidence weighing against the conclusions by the May 2011 and September 2014 examiners.  

Regarding the Veteran's and his son's assertions that the Veteran's neck and back disabilities were aggravated by VA hospital care from September 2004 to December 2004 (to include improper use of a mechanized bed and premature release of the Veteran from the hospital), the Board notes that they do not cite to any clinical data that identify additional back and/or neck pathology from such treatment or showing that release from the hospital was not medically indicated.  Whether or not there is additional disability superimposed on pre-existing back and neck disability by any VA treatment is a medical question that requires medical expertise. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran and his son are laypersons, and lack such expertise.  While they allege that a VA provider (who is deceased) had opined to them that that the Veteran received improper care, the Veteran's VA treatment records do not show any such opinion, and their reporting of what was purportedly stated by a physician who is no longer living is simply too attenuated to be considered competent evidence regarding the standard of care the Veteran received from VA.  There is no medical opinion in the record that when the Veteran was discharged from the hospital, his release was contraindicated by his medical condition.  To the contrary, the Board notes that when the Veteran was admitted he was suffering from a severe acute respiratory distress which VA care managed to resolve.  There is likewise no evidence in the record that the Veteran has additional back or neck disability sustained in a fall during transfer from a wheelchair to a vehicle upon discharge from the VA hospital (or that any such fall would be attributable to VA care).  

The requirements for substantiating a claim under 38 U.S.C.A. § 1151 are not met.  The Veteran's back and neck disabilities are not shown to have been aggravated by VA hospital care from September 2004 to December 2004; any additional functional impairment (such as weakness) of the neck or back following the hospitalization was either due to natural progression of the pre-existing disabilities or was an expected consequence of treatment provided for the admitting condition, and did not involve carelessness, negligence, lack of proper skill, error in judgment, or other fault on the part of VA in the care provided.  

The preponderance of the evidence is against the Veteran's claims seeking VA compensation under 38 U.S.C.A. § 1151 for additional neck or back disability as due to VA hospital care he received from September 2004 to December 2004.  Accordingly, the benefit-of-the-doubt provisions do not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b). 

[The Board notes this decision does not address the separate issues of entitlement to compensation for disabilities manifested by a loss of balance, an inability to walk or stand, loss of strength, and pain under  38 U.S.C. § 1151 which are referred to the AOJ for initial adjudication.]


ORDER

The appeal seeking compensation under 38 U.S.C.A. § 1151 for a back disability, as due to VA hospital care from September 2004 to December 2004 is denied.  

The appeal seeking compensation under 38 U.S.C.A. § 1151 for a neck disability, as due to VA hospital care from September 2004 to December 2004 is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


